                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     JASON MICHAEL DEINNOCENTIS,                        Case No. 19-cv-06348-BLF
                                   8                    Plaintiff,                          ORDER GRANTING MOVANT
                                                                                            KURAICA’S MOTION FOR
                                   9             v.                                         CONSOLIDATION OF ACTIONS,
                                                                                            APPOINTMENT AS LEAD PLAINTIFF,
                                  10     DROPBOX, INC., et al.,                             AND APPROVAL OF LEAD
                                                                                            COUNSEL; TERMINATING
                                  11                    Defendants.                         COMPETING MOTIONS
                                  12                                                        [Re: ECF 28, 32, 36, 38]
Northern District of California
 United States District Court




                                  13

                                  14
                                              This securities class action is brought on behalf of those who purchased, or otherwise
                                  15
                                       acquired Dropbox, Inc. stocks pursuant to Dropbox Inc.’s (“Dropbox”) registration statement issued
                                  16
                                       in connection with the Company’s March 23, 2018 initial public offering (the “IPO”). The complaint
                                  17   asserts claims under the Securities Act of 1933 against Dropbox, the Company’s senior executive
                                  18   officers and directors, and the venture capital sponsors of the IPO.
                                  19          Before the Court are four competing motions to consolidate this action with the related case
                                  20   Pikal v. Dropbox, Inc., et al., Case No. 3:19-cv-06360-BLF (“Pikal Action”), appoint lead plaintiff,
                                  21   and approve lead counsel. ECF 28, 32, 36, 38. Pursuant to Civil Local Rule 7-1(b), the Court finds
                                  22   this matter suitable for submission without oral argument and hereby VACATES the hearing set on
                                  23   January 30, 2020.
                                  24          For the reasons stated below, the Court GRANTS Ognjen Kuraica’s motion for
                                  25   consolidation, APPOINTS Kuraica as lead plaintiff, and APPROVES Levi & Korsinsky, LLP as

                                  26   lead counsel. The competing motions are TERMINATED because (1) Luis Chavez has withdrawn

                                  27   his motion and (2) Xiangqun Miao and Rick Gammiere have informed the Court that they do not

                                  28   oppose Kuraica’s motion.
                                         I.   BACKGROUND
                                   1
                                              Dropbox is a software and technology company, founded in 2007, and is commonly known
                                   2
                                       for its eponymous filesharing service. Complaint (“Compl.”) ¶¶ 24-25, ECF 1. Dropbox’s Class A
                                   3
                                       common stock trades on the NASDAQ under the ticker symbol “DBX.” Id. ¶ 24. On February 23,
                                   4
                                       2018, Dropbox filed a registration statement for the IPO on Form S-1, which, after several
                                   5
                                       amendments, was declared effective on March 22, 2018 (the “Registration Statement”). Id. ¶ 29.
                                   6
                                       The Complaint alleges that the Registration Statement “was negligently prepared and, as a result,
                                   7
                                       contained untrue statements of material fact or omitted to state other facts necessary to make the
                                   8   statements made not misleading and was not prepared in accordance with the rules and regulations
                                   9   governing its preparation.” Id. ¶ 30. According to the Complaint, once “the truth” emerged,
                                  10   Dropbox’s stock fell 16% from the IPO price. Id. ¶ 42.
                                  11          On October 4, 2019, Plaintiff Jason Michael Deinnocentis filed this class action lawsuit
                                  12   individually and on behalf of all persons who purchased Dropbox Class A common stock pursuant
Northern District of California
 United States District Court




                                  13   or traceable to the Registration Statement. Compl. ¶ 1.        The action asserts claims under the
                                  14   Securities Act of 1933 (“Securities Act”) against Dropbox, the Company’s senior executive officers
                                  15   and directors, and venture capital sponsors of the IPO. Id. On October 4, 2019, counsel for
                                  16   Deinnocentis caused a notice (the “Notice”) to be published pursuant to Section 27(a)(3)(A) of the

                                  17   Exchange Act, which announced that a securities class action had been filed against Dropbox and

                                  18   certain of its officers, and advised putative class members that they had 60 days to file a motion to

                                  19   seek appointment as a lead plaintiff in the action. Declaration of Adam McCall (“McCall Decl.”),

                                  20   Exh. C, ECF 33-3.

                                  21          On December 3, 2019, Xiangqun Miao, Ognjen Kuraica, Rick Gammiere, and Luis Chavez

                                  22   filed competing motions for appointment of lead plaintiff and lead counsel. ECF 28, 32, 36, 38. On

                                  23   December 16, 2019, Miao filed a notice of non-opposition to the competing motions, noting that
                                       “[h]aving reviewed the competing motions before the Court, Miao does not appear to have the
                                  24
                                       largest financial interest in this litigation within the meaning of the PSLRA.” ECF 55 at 1. On
                                  25
                                       December 17, 2019, Chavez, Kuraica, and Gammiere timely filed oppositions to the competing lead
                                  26
                                       plaintiff movants. ECF 56, 57, 59. On December 23, 2019, Gammiere filed a non-opposition to the
                                  27
                                       appointment of Kuraica as the lead plaintiff. ECF 60 at 2. On December 24, 2019, Chavez withdrew
                                  28
                                                                                        2
                                   1   his motion for lead plaintiff. ECF No. 61. Accordingly, Kuraica’s motion is unopposed.

                                   2             Kuraica moves the Court to (1) consolidate this action with the Pikal Action, (2) appoint

                                   3   Ognjen Kuraica as lead plaintiff, and (3) approve Levi & Korsinsky, LLP as lead counsel. ECF 32.

                                   4   All parties in the Pikal Action have consented to the consolidation. See Pikal Action, ECF 21, 27,

                                   5   30, 31.

                                   6    II.      DISCUSSION

                                   7             A.   Consolidation

                                   8                  1. Legal Standard

                                   9             The Private Securities Litigation Reform Act of 1995 (“PSLRA”) provides that “[i]f more

                                  10   than one action on behalf of a class asserting substantially the same claim or claims arising under

                                  11   this subchapter has been filed,” the Court shall not make the determination of the most adequate

                                  12   plaintiff until “after the decision on the motion to consolidate is rendered.” 15 U.S.C. § 77z-
Northern District of California
 United States District Court




                                  13   1(a)(3)(B)(ii). “As soon as practicable after [the consolidation] decision is rendered, the court shall

                                  14   appoint the most adequate plaintiff as lead plaintiff for the consolidated actions[.]” Id.

                                  15             “If actions before the court involve a common question of law or fact, the court may . . .

                                  16   consolidate the actions.” Fed. R. Civ. P. 42(a). District Courts have “broad discretion under [Rule

                                  17   42(a)] to consolidate cases pending in the same district.” Investors Research Co. v. U.S. Dist. Court

                                  18   for Cent. Dist. of California, 877 F.2d 777, 777 (9th Cir. 1989). “In determining whether or not to

                                  19   consolidate cases, the Court should weigh the interest of judicial convenience against the potential

                                  20   for delay, confusion and prejudice.” Bodri v. Gopro, Inc., 2016 WL 1718217, at *1 (N.D. Cal. Apr.

                                  21   28, 2016) (internal quotation marks and citation omitted).

                                  22                  2. Analysis

                                  23             This case and the Pikal Action, both pending before this Court, present similar factual and

                                  24   legal issues, as they each involve the same subject matter and are based on the same alleged wrongful

                                  25   course of conduct. Compare Compl. with Pikal Action, ECF 1. Both cases bring claims under the

                                  26   Securities Act of 1933 against Dropbox, the Company’s senior executive officers and directors, and

                                  27   venture capital sponsors of the IPO, while the Pikal Action also includes the underwriters of the

                                  28   IPO. Because the both actions arise from the same facts and circumstances (namely, statements

                                                                                          3
                                   1   made in Dropbox’s Registration Statement) and involve the same subject matter and the same class

                                   2   (persons and entities who purchased Dropbox Class A common stock pursuant the Registration

                                   3   Statement), the same discovery and similar class certification issues will be relevant to all related

                                   4   actions. Moreover, all parties in the Pikal Action consent to the consolidation. See Pikal Action,

                                   5   ECF 21, 27, 30, 31. Accordingly, consolidation under Rule 42(a) is appropriate.

                                   6                3. Conclusion
                                   7          The Court CONSOLIDATES this case with the Pikal Action.

                                   8          B.    Lead Plaintiff
                                   9                1. Legal Standard
                                  10          The PSLRA governs the procedure for selection of lead plaintiff in all private class actions

                                  11   under the Securities Exchange Act of 1934. 15 U.S.C. § 78u-4(a)(3). Pursuant to the PSLRA, the

                                  12   court shall appoint as lead plaintiff “the member or members of the purported plaintiff class that the
Northern District of California
 United States District Court




                                  13   court determines to be most capable of adequately representing the interests of class members,” also

                                  14   referred to as the “most adequate plaintiff.” Id. at § 78u-4(a)(3)(B)(i).

                                  15          The PSLRA “provides a simple three-step process for identifying the lead plaintiff.” In re

                                  16   Cavanaugh, 306 F.3d 726, 729 (9th Cir. 2002). First, the pendency of the action, the claims made,

                                  17   and the purported class period must be publicized in a “widely circulated national business-oriented

                                  18   publication or wire service.” Id.; see also 15 U.S.C. § 78u-4(a)(3)(A)(i)(I). This notice must be

                                  19   published within 20 days of the filing of the complaint. 15 U.S.C. § 78u-4(a)(3)(A)(i). It must also

                                  20   alert members of the purported class that they have 60 days to move for appointment as lead plaintiff.

                                  21   15 U.S.C. § 78u-4(a)(3)(A)(i)(II).

                                  22          Second, the Court must identify the presumptive lead plaintiff. To do so, the Court “must

                                  23   compare the financial stakes of the various plaintiffs and determine which one has the most to gain

                                  24   from the lawsuit.” Cavanaugh, 306 F.3d at 730. The Court must then determine whether that

                                  25   individual, “based on the information he has provided in his pleadings and declarations,” satisfies

                                  26   the requirements of Rule 23(a), “in particular those of ‘typicality’ and ‘adequacy.’” Id. If the

                                  27   plaintiff with the largest financial interest satisfies these requirements, she (or he) becomes the

                                  28   “presumptively most adequate plaintiff.” Id.; see also 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I).
                                                                                         4
                                   1           Finally, the other plaintiffs must have “an opportunity to rebut the presumptive lead

                                   2   plaintiff’s showing that [she (or he)] satisfies Rule 23’s typicality and adequacy requirements.”

                                   3   Cavanaugh, 306 F.3d at 730. Unless a member of the purported plaintiff class provides proof that

                                   4   the presumptive plaintiff “(aa) will not fairly and adequately protect the interests of the class; or (bb)

                                   5   is subject to unique defenses that render such plaintiff incapable of adequately representing the

                                   6   class,” the court must appoint the presumptively most adequate plaintiff as lead plaintiff. 15 U.S.C.

                                   7   § 78u-4(a)(3)(B)(iii)(II); see also Cavanaugh, 306 F.3d at 732.

                                   8                 2. Analysis
                                   9                     a. Procedural Requirements
                                  10           Pursuant to the PSLRA, Pomerantz LLP published a notice of the pending action on October

                                  11   4, 2019, the same date the complaint was filed. See McCall Decl. Exh. C, ECF 33-3; see also 15

                                  12   U.S.C. § 78u-4(a)(3)(A)(i). The Notice announced the pendency of this action, explained the
Northern District of California
 United States District Court




                                  13   allegations, specified the class definition, and advised putative class members that they had until

                                  14   December 3, 2019 (60 days from the date of the Notice) to file a motion to seek appointment as lead

                                  15   plaintiff in the lawsuit. Id. Thus, the notice complied with the PSLRA’s requirements. See 15

                                  16   U.S.C. § 78u–4(a)(3)(A).

                                  17           As noted above, four motions (including Kuraica’s) were filed on December 3, 2019, the

                                  18   last day within the 60-day deadline. Kuraica has therefore met the statutory notice requirements.

                                  19                     b. Financial Interest
                                  20           The Court must next determine whether Kuraica qualifies as the most adequate plaintiff. To

                                  21   make this determination, the Court must first consider Kuraica’s financial interest in the relief

                                  22   sought. See Cavanaugh, 306 F.3d at 730. Kuraica has submitted a “loss chart” setting forth

                                  23   calculations of his alleged losses, totaling approximately $11,490.30. McCall Decl. Exh. B, ECF

                                  24   33-2. Because Kuraica’s motion is unopposed, Kuraica is necessarily the prospective lead plaintiff

                                  25   with the greatest financial interest in the litigation. See Miao’s Notice of Non-Opposition, ECF 551;

                                  26
                                  27
                                       1
                                         Miao asserted in her motion that she “incurred losses of approximately $13,330 in connection with
                                       her transactions in Dropbox stock.” ECF 28 at 3. However, after reviewing the competing motions,
                                  28   Miao filed a notice of non-opposition stating that “Miao does not appear to have the largest financial
                                       interest in this litigation within the meaning of the PSLRA.” ECF 55 at 1.
                                                                                           5
                                   1   Gammiere’s Notice of Non-Opposition, ECF 60; Chavez’s Notice of Withdrawal, ECF 61; see also

                                   2   City of Dearborn Heights Act 345 Police & Fire Ret. Sys. v. Align Tech., Inc., No. 12-CV-06039-

                                   3   LHK, 2013 WL 2368059, at *3 (N.D. Cal. May 29, 2013) (“Without access to financial information

                                   4   from other parties, the Court is constrained to conclude that the [proposed plaintiff’s] alleged loss

                                   5   best qualifies it to serve as lead plaintiff.”) (quoting Bassin v. Decode Genetics, Inc., 230 F.R.D.

                                   6   313, 316 (S.D.N.Y. 2005))

                                   7                    c.   Rule 23 Requirements
                                   8          Having determined that Kuraica is the prospective lead plaintiff with the greatest financial

                                   9   stake in this litigation, the Court must next consider whether Kuraica satisfies the typicality and

                                  10   adequacy requirements of Federal Rule of Civil Procedure 23(a). Rule 23(a) sets forth four

                                  11   requirements for class certification: (1) numerosity, (2) commonality, (3) typicality, and

                                  12   (4) adequacy. Fed. R. Civ. P. 23(a). At the appointment of lead plaintiff stage, courts need only
Northern District of California
 United States District Court




                                  13   consider typicality and adequacy, as the failure to satisfy numerosity or commonality would

                                  14   preclude certifying a class action at all. Cavanaugh, 306 F.3d at 730 n.5.

                                  15          In determining whether typicality is satisfied, the Court inquires “whether other members

                                  16   have the same or similar injury, whether the action is based on conduct which is not unique to the

                                  17   named plaintiffs, and whether other class members have been injured by the same course of

                                  18   conduct.” Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir. 1992). Here, like all other

                                  19   members of the purported class, Kuraica purchased Dropbox Class A common stock pursuant to the

                                  20   IPO at (allegedly) artificially inflated prices and suffered accompanying losses. See Kuraica Motion

                                  21   at 9, ECF 32; see generally Compl. Kuraica’s claims thus appear to be typical, if not identical, to

                                  22   the claims of other members of the putative class.

                                  23          The test for adequacy asks whether the lead plaintiff and its counsel “have any conflicts of

                                  24   interest with other class members” and whether the lead plaintiff and his counsel will “prosecute the

                                  25   action vigorously on behalf of the class.” Staton v. Boeing Co., 327 F.3d 938, 957 (9th Cir. 2003).

                                  26   Here, there is no indication of conflicts between Kuraica and other class members and Kuraica’s

                                  27   diligence in seeking appointment as lead plaintiff suggests that Kuraica and its counsel will

                                  28   prosecute this action vigorously.
                                                                                        6
                                   1           For the foregoing reasons, Kuraica has made a prima facie showing of typicality and

                                   2   adequacy, as required at this stage, and the Court finds that Kuraica qualifies as the presumptively

                                   3   most adequate plaintiff under the PSLRA.

                                   4                       d. Opportunity to Rebut
                                   5           Other plaintiffs have been afforded an opportunity to rebut Kuraica’s showing that he as the

                                   6   presumptive lead plaintiff satisfies Rule 23’s typicality and adequacy requirements, as evidenced by

                                   7   Gammiere and Chavez’s opposition and the filing of other competing motions. See ECF 59; 56; 28.

                                   8                 3. Conclusion
                                   9           Accordingly, the Court is satisfied that all necessary elements have been met and hereby

                                  10   APPOINTS Kuraica to serve as lead plaintiff.

                                  11          C.     Lead Counsel
                                  12                 1. Legal Standard
Northern District of California
 United States District Court




                                  13           Under the PLSRA, the lead plaintiff has the right, subject to court approval, to “select and

                                  14   retain counsel to represent the class.” 15 U.S.C. § 78u–4(a)(3)(B)(v). “[T]he district court should

                                  15   not reject a lead plaintiff’s proposed counsel merely because it would have chosen differently.”

                                  16   Cohen v. U.S. Dist. Court, 586 F.3d 703, 711 (9th Cir. 2009) (citation omitted). “[I]f the lead

                                  17   plaintiff has made a reasonable choice of counsel, the district court should generally defer to that

                                  18   choice.” Id. at 712 (citations omitted).

                                  19                 2. Analysis
                                  20           No parties have objected to Kuraica’s selection of Levi & Korsinsky LLP as lead counsel.

                                  21   The Court has reviewed the firm’s resume (McCall Decl. Exh. D, ECF 33-4) and is satisfied that

                                  22   Kuraica has made a reasonable choice of counsel.      See Isaacs v. Musk, No. 18-CV-04865-EMC,

                                  23   2018 WL 6182753, at *4 (N.D. Cal. Nov. 27, 2018) (noting that Levi & Korsinsky, LLP “is

                                  24   experienced in securities fraud litigation and has been appointed Lead Counsel in other securities

                                  25   class actions.”).

                                  26                 3. Conclusion
                                  27           The Court APPROVES Kuraica’s selection of Levi & Korsinsky LLP as lead counsel.

                                  28
                                                                                        7
                                       III.   ORDER
                                   1
                                              (1) Case No. 19-cv-06348-BLF and Case No. 19-cv-06360-BLF are hereby
                                   2
                                                 CONSOLIDATED.
                                   3
                                              (2) The consolidated action shall proceed under Case No. 19-cv-06348-BLF and the
                                   4
                                                 consolidated action shall bear the caption In re Dropbox Securities Litigation.
                                   5
                                              (3) Case No. 19-cv-06360 shall be administratively closed.
                                   6
                                              (4) Plaintiffs shall file a consolidated class action complaint no later than 45 days from the
                                   7
                                                 date of this Order.
                                   8
                                              (5) Ognjen Kuraica is APPOINTED as lead Plaintiff.
                                   9
                                              (6) Levi & Korsinsky LLP is APPROVED as lead counsel.
                                  10

                                  11
                                              IT IS SO ORDERED.
                                  12
Northern District of California
 United States District Court




                                  13
                                       Dated: January 16, 2020
                                  14
                                                                                       ______________________________________
                                  15                                                   BETH LABSON FREEMAN
                                                                                       United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        8
